 In the Matter of STONE LOGGING & CONTRACTING CO. INC.andINTER-NATIONAL WOODWORKERS OF AMERICA, LOCAL UNION 5-238,AFFILI-ATED WITH THE CIOCase No. 19-R-11'48.-Decided October 30, 1943Mr. C. F. Stone,of Tillamook, Oreg., for the Company.Mr. A. F. Hartung,of Portland, Oreg., for the C. 1. 0.Mr. C. A. Paddock,of McMinnville, Oreg., for the A. F. of L.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by International Woodworkersof America, Local Union 5-238, affiliated with the CIO, herein called ,the C. I. 0.,1 alleging that a question affecting commerce had arisenconcerning the representation of employees of Stone Logging & Con-tracting Co. Inc., Tillamook, Oregon, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon' due notice before Joseph D. Holmes, Trial Examiner. Saidhearing was held at Tillamook, Oregon, on September 14, 1943.TheCompany, the C. I. 0., and Lumber & Sawmill Workers Union, Local2609, affiliated with the A. F. of L., herein called the A. F. of L.;appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues, and to file briefs with the Board.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. 'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStone Logging & Contracting Co. Inc. is a corporatiolrwith its prin-cipal office at Tillamook, Oregon.The Company is engaged in log-1The petition and otherformal documents are hereby amended toset forththe C. I. O.'sname as above,in accordance with a stipulation of the parties.2The petition and other formal documents are herebyamended toset forth the A. F.of L 's name as above, inaccordance with a stipulation of the parties.53 N. L. R. B., No. 53.303 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDging operations in the vicinity of Tillamook.The output from theseoperations averages 14,000,000 or 15,000,000 board feet annually, al-though production has recently dropped to the rate of from 7,000,000to 8,000,000 board feet.All the fir logged by the Company, whichvaries from 10 to 90 percent of its production, is shipped to points out-side the State of Oregon.The Company's witness testified that hedid not know the ultimate destination of the Company's otherproducts.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local Union 5-238, is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.'Lumber & Sawmill Workers Union, Local 2609, is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership ,employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about May 30, 1943, the C. I. 0., by letter, requested the Com-pany to recognize it as the exclusive bargaining representative of theCompany's employees.The Company refused such recognition,, un-less and until the C. I. O. is duly certified by the Board, stating thatit had a contract with the A. F. of L.The contract to which the Company thus adverted was executedApril 1, 1940, and contains a loosely drawn clause which may be in-terpreted as providing that the contract shall be in effect indefinitelyafter the first year, in the absence of thirty (30) days' notice of a de-sire to amend. It appears that the Company and the A. F. of L. havebeen negotiating changes in this 'contract for a period of 18 monthsalthough no new contract has been executed.Under these circum-stances we find the contract to be no bar to a present determinationof representatives.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the C. I. O. and the A. F. of L. each rep-resents a substantial number of employees in the unit hereinafterfound appropriate.33The Field Examiner reportedthat the C.IO. submitted 21 dues records of members ingood standingwhose first dues were paid in May or June 1943,and whose names correspondwith names on the Company's pay roll of July 31, 1943, containing 31 names.The Field Examiner also repotted that theA F of Lsubmitted 16 dues records of mem-bers in good standing, corresponding with names on the aforesaid pay roll.All 16 membersof the A F ofi.are among thosewho are reportedas paying.dues to theC.I.O. STONE LOGGING & CONTRACTING CO., INC.305We find ,that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and° (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. claims as appropriate a unit composed of all produc-tion,maintenance, and transportation employees of the Company'slogging camp near Tillamook, Oregon, including the reloading menat Tillamook, and "excluding full-time supervisors and clerical em-ployees."The A. F. of L. desires to include in the unit all employeesrepresented under its contract with which position the Company isin accord.. The unit covered by the contract, which includes all em-ployees of the Company except office workers and those employed ina "supervisory capacity," is substantially the same as that desiredby the C. I. O. The differences between the parties concern only thebull buck and the head of the road crew, whom the C. I. O. asserts,and the A. F. of L. and the Company deny, should be excluded fromthe unit as supervisory.4Both of these employees have the authorityto hire and discharge.Upon this record, we find that the bull buckand the head of the loading crew are supervisory employees.Ac-cordingly, we shall exclude them from the unit.,'We find that all production, maintenance and transportation em-ployees of the Company's logging camp near Tillamook, Oregon, in-eluding the reloading men at Tillamook, but excluding the bull buck,the head of the loading crew, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth in theDirection.The parties agreed atthe heating ai, tothe exclusion of certain specified poisons assupervisory,C. F. Stone, M. M. Castle,H. V. Stone, R.W. Stone, and Emil Wooley, one ofwhom appears to be the hook tender.6Matter ofWillamette Valley Lumber Co,51 N L R B. 973. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, asamended, it isherebyDmECTEDthat, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with the Stone Logging& Contracting Co. Inc., Tillamook, Oregon, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervisionof the Regional Director for the Nineteenth Region, act-ing in thismatter asagent for the National Labor Relations Board,and subjecttoArticle III, Sections 10 and 11, of said Rules andRegulations, amongthe employees in the unit found appropriate inSectionIV, above, who were employed during the pay-roll periodimmediatelypreceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inpersonat the polls,, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by International Woodworkers of America,Local Union5-238,affiliated with the Congress of Industrial Organi-zations,or by Lumber & Sawmill Workers Union,Local 2609, affil-iated withthe American Federation of Labor, for the purposes ofcollective bargaining,or by neither.